UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 10, 2011 OILSANDS QUEST INC. (Exact name of registrant as specified in charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800, 326— 11th Avenue SW Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On August 10, 2011, the Company issued a press release extending the expiration date of the rights offering described in its prospectus supplement, filed with the Securities and Exchange Commission on July 20, 2011, until August 29, 2011. The press release is filed as Exhibit 99.1 to this report, and incorporated by reference herein. Item9.01.Financial Statements and Exhibits. (d)Exhibits Press release dated August 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 10, 2011 OILSANDS QUEST INC. (Registrant) By: /s/Garth Wong Name: Garth Wong Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit No.Description Press release dated August 10, 2011.
